Page 1 Registration Nos. 033-52161/811-07143 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 29 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 30 /X/ T. ROWE PRICE EQUITY SERIES, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: Page 2 / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 3 T. Rowe Price Blue Chip Growth Portfolio T. Rowe Price Blue Chip Growth Portfolio—II T. Rowe Price Equity Income Portfolio T. Rowe Price Equity Income Portfolio—II T. Rowe Price Equity Index 500 Portfolio T. Rowe Price Health Sciences Portfolio T. Rowe Price Health Sciences Portfolio—II T. Rowe Price Mid-Cap Growth Portfolio T. Rowe Price Mid-Cap Growth Portfolio—II T. Rowe Price New America Growth Portfolio T. Rowe Price Personal Strategy Balanced Portfolio T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated January31, 1994 (electronically filed with initial Registration Statement dated February4, 1994) (a)(2) Articles Supplementary, for T.Rowe Price Personal Strategy Balanced Portfolio dated July13, 1994 (electronically filed with Amendment No. 2 dated July 15, 1994) (a)(3) Certificate of Correction, dated July14, 1994 (electronically filed with Amendment No. 2 dated July15, 1994) (a)(4) Articles Supplementary, for T.Rowe Price Mid-Cap Growth Portfolio dated August1, 1996 (electronically filed with Amendment No. 8 dated October21, 1996) (a)(5) Articles Supplementary, for T.Rowe Price Blue Chip Growth Portfolio, T.Rowe Price Equity Index 500 Portfolio, and
